             Case 1:17-cv-07959-GBD Document 72 Filed 08/13/19 Page 1 of 1



UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
AMARPREET DHALIWAL,

                                        Plaintiff,

             -against-                                                                      ORDER

HYPR CORP. and GEORGE AVETISOV,                                                        17 Civ. 7959 (GBD)

                                        Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

GEORGE B. DANIELS, United States District Judge:

          A status conference is scheduled for September 26, 2019 at 9:45 a.m.



Dated: August 13, 2019
       New York, New York

                                                                      SO ORDERED.



                                                                           RG    . DANIELS
                                                                           TED STATES DISTRICT JUDGE
